DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

June 22, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Targeted Lead Screening Plans

As announced in our Information Bulletin dated March 30, 2012, the Centers for Medicare &
Medicaid Services (CMS) is revising its policy with respect to screening Medicaid eligible
children for lead poisoning to align with the recommendations of the Centers for Disease Control
and Prevention (CDC). CDC encourages targeted screening in states that have sufficient data to
demonstrate that universal screening is not the most effective method of identifying exposure to
lead (see http://www.cdc.gov/mmwr/preview/mmwrhtml/rr5809a1.htm).
In addition to being consistent with CDC’s recommendations, this change will allow states’
limited resources to be used for children most needing the screening. A state may now request to
include Medicaid eligible children in its targeted lead screening plan, rather than continuing to
universally screen all Medicaid eligible children ages 1 and 2.
To assist states with the process of determining their lead screening approach, CMS and CDC
have developed detailed guidance for states that want to request to move to a targeted screening
approach. We invite State Medicaid Agencies to review the guidance and collaborate with their
State Health Departments to determine if moving Medicaid eligible children to a targeted lead
screening approach is appropriate for your state. In addition, CMS and CDC have developed a
process for states to submit requests to move to a targeted screening approach. Both the
guidance and process information are available at www.medicaid.gov/Medicaid-CHIP-ProgramInformation/By-Topics/Benefits/Downloads/TargetedLeadScreening.pdf .
For states that do not have sufficient data to allow targeted lead screening for Medicaid eligible
children, the universal screening requirement for Medicaid eligible children ages 1 and 2 will
remain in effect. CMS strongly encourages State Medicaid agencies to work with their State
Health Departments and provider organizations to ensure that children are receiving the
necessary blood lead testing. While primary prevention is the best way to avoid exposing young
children to lead, lead screening is critically important for identifying children with elevated
blood levels and referring them for a developmental assessment and educational services they are
entitled to receive.

CMCS Informational Bulletin, Page 2
We hope you will find this information helpful. We will be hosting a call for states to discuss
this new policy in the near future. We will send more information about the call to the State
Medicaid Agencies when the date has been finalized. Questions regarding this issue may also be
directed to Cindy Ruff at cynthia.ruff@cms.hhs.gov or 410-786-5916.

